Citation Nr: 1310888	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  07-23 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected left ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to October 2006, including a one year tour of duty in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned at a Board hearing held at the RO in July 2010.  A transcript of the hearing is of record.  

Also on appeal before the Board in March 2011 were the issues of entitlement to service connection for methichillin resistance staphylococcus aureus (MRSA) and for a right knee disorder.  Regarding the issue of entitlement to service connection for MRSA, the Veteran withdrew this issue from appeal in writing in July 2010 and the Board formally dismissed the issue in March 2011.  38 C.F.R. §§ 20.200, 20.204(b),(c) (2012).  As for the issue of entitlement to service connection for a right knee disorder, the RO granted this claim in April 2012.  As this represents a full grant of the benefits sought with respect to this issue, it is no longer on appeal and will not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

Resolving doubt in favor of the Veteran, a left knee disability, including patellar tendonitis, chondromalacia, and degenerative joint disease, is related to service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, a left knee disability was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim for entitlement to service connection for a left knee disorder, because the claim is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2012).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, sensorineural hearing loss may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

A layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Additionally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran's service treatment records show that in March 2005 he was seen for complaints of right knee pain.  He reported that while running approximately one month earlier he slipped and felt a movement in his right knee.  He was assessed as having right knee pain-patellar tendonitis/retro patellar pain syndrome (RPPS).  In August 2005, he was seen for complaints of left heel pain and Achilles tendon pain.  X-rays at that time revealed a bilateral fractured Achilles spur with soft tissue swelling at the Achilles tendon insertion, primarily on the left side.  In January 2006, the Veteran underwent left posterolateral exostosis of calcaneus and posterior Achilles insertional calcification spur.  The preoperative and postoperative diagnoses, shown by x-ray, were left Haglund deformity with posterior calcaneal spur/Achilles insertional calcific tendinosis.  Records dated in July 2006 show continued complaints of left ankle pain.  The Veteran was discharged in October 2006.  

In October 2006, the Veteran filed a claim for service connection for bilateral knee patellarfemoral syndrome with recurrences.  In an October 2008 statement, the Veteran said that he had chondromalacia shown by MRI and that this was a direct result of the irregular gait and chronic pain with which he walked for over a year due to "poor and mismanaged" post-surgical care he received from the military.  In a November 2008 submission, the Veteran reported that his left knee condition was caused by his service-connected left ankle condition.  He said this caused compensation for decreased mobility and aggravated his left knee.  He said it also caused him to have to use a cane to aid him in his mobility.

At a VA examination in February 2007, the Veteran reported that weight bearing activities and stairs were painful to his knees and ankles.  His left knee was noted to reveal pain in the area of the left patellar tendon.  He denied using knee braces, but said he used a heel cup and medial longitudinal arch support of the left ankle with some relief.  The examiner diagnosed the Veteran as having left knee patellar tendonitis.  He remarked that he found no mention in the Veteran's service treatment records regarding his left knee.  A VA outpatient record in March 2007 reflects the Veteran's complaint of left ankle pain.  

In a statement dated in March 2007, the Veteran's brother-in-law reported that the Veteran suffers from severe pain in his left ankle as well as a lack of mobility.  In another statement dated in March 2007, the Veteran's employer reported that the Veteran's left ankle disability impacted him on a daily basis, including limping and not walking with a normal gait and stride.  

A private treatment record from Southwest Podiatry in April 2007 reflects an assessment of left Achilles tendinitis status post surgery with neuritis and ankle pain.  On file is a record from a private podiatrist, dated in April 2007, showing that the Veteran had severe left Achilles tendonitis causing pain and difficulty walking and stair climbing.  

On file is an August 2007 VA outpatient record noting that the Veteran's knee pain may be related to his patellas tendon and other soft tissue problem.  The Veteran was evaluated in September 2007 at a VA polytrauma physical therapy clinic for left ankle, knee and hip pain.  He reported that his ankle pain was not getting better and his left knee and hip were now hurting as a consequence of his ankle pain.  

A September 2007 magnetic imaging report (MRI) of the Veteran's left lower extremity notes that he had a several year history of left knee pain.  Results revealed grade III chondromalacia of the medial patellar facet and mild lateral patellar tilting.  On file are physical therapy records from the polytrauma clinic as well as pain management clinic records showing treatment beginning in October 2007 for knee pain.  Such treatment included intra-articular knee injections with Hyalgan.  Records dated in May 2008 and June 2008 contain a diagnosis of left knee degenerative joint disease secondary to grade III chondromalacia.

A VA podiatry record in December 2008 reflects the Veteran's concern regarding the left knee from years of modified gait due to left Achilles pain and tendonosis.  He was assessed as having tendonosis left Achilles and status post previous haglunds deformity correction. 

At a January 2009 VA examination, the Veteran reported developing left knee pain approximately five months after his inservice left heel surgery and repair of an Achilles detachment performed in January 2006.  He said he had to use a cane because of left knee and heel pain.  He is noted to have had an abnormal gait secondary to left ankle problems.  He said that presently he occasionally uses a cane, but no braces.  He was diagnosed as having left knee grade III chondromalacia of medial patella facet, mild lateral patella tilting, discoid medial meniscus, myxoid degeneration of the body of the medial meniscus, chronic left knee pain.  

An April 2009 VA joint examination report shows that with respect to the Veteran's left knee, there were no service treatment records that state that he had left knee problems except for "complaints of left knee pain with a diagnosis of tendonitis".  The report further indicates that "there is no evidence of any treatment given for the condition, otherwise see last C&P examination."  

On file are a number of statements dated in May 2009 from the Veteran's family and friends attesting to the decline in the Veteran's physical condition since service due to his left ankle/knee problems.

VA outpatient records from June 2009 to April 2011 show that the Veteran continued to report left lower extremity pain and continued to receive left knee injections.

In written argument dated in June 2010, the Veteran's representative took issue with the RO's denial of the claim for service connection for a left knee disability by asserting that the Veteran was diagnosed as having patellar tendonitis at a VA examination 13 days after service and that the "fact pattern leaves little to the imagination".  

At a Board hearing in July 2010, the Veteran denied that his left knee bothered him prior to undergoing surgery in January 2006 for a left heel bone spur requiring detaching his left Achilles tendon.  Rather, he said that his left knee began bothering him as he was going through the healing process from the surgery beginning in service and has continued to present.  He said he presently takes a daily-inflammatory for his left knee as well as morphine sulfate for his left knee and ankle.  He added that he takes cortisone shots in his left knee three or four times a year.  He said he had not been successful despite his attempts in obtaining a medical opinion that relates his left knee problems to his left ankle disability.

In June 2011, the Veteran underwent a VA examination.  His claims file was not available to the examiner at that time.  The Veteran reported that his left knee began hurting after he developed an osteochondroma of the calcaneus in 2004 in Iraq.  He said the spur was removed in January 2006 and that prior to surgery the pain radiated from his right ankle all the way through his knee into the hip and that he has had progressive pain in his left knee.  The examiner diagnosed chondromalacia of the left knee, degeneration of the medial meniscus of the left knee and chronic pain of the left knee secondary to degenerative arthritis.  

In July 2011, the June 2011 VA examiner issued an addendum after reviewing the Veteran's claims file.  He reported that there was no treatment for the left knee in the service treatment records and opined that therefore it was less likely as not that the left knee was related to the Veteran's military service. In August 2012, a second addendum was issued by a VA physician who, after reviewing the Veteran's claims file, opined that it was less likely as not that the Veteran's current left knee condition was caused by, aggravated by or the result of the Veteran's service-connected left calcaneal spur of the Achilles tendon.  He explained that he knew of no medical authority or peer reviewed medical literature which supports the contention that an Achilles osteophyte of the calcaneus can be causative to the development of degenerative disease of the knee or patella.

In written argument in February 2013, the Veteran's representative reported that the Veteran engaged in combat in Iraq and that, as such, his lay evidence of a left knee condition, to include as secondary to his service-connected left ankle condition, was sufficient to overcome the adverse effect of not having an official report of an in-service injury or disease.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the evidence of record supports a finding of service connection for left knee disability, to include patellar tendonitis, chondromalacia, and degenerative joint disease.  First, there is a current disability as the evidence of record demonstrates diagnoses of the above-noted left knee disorders.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Second, there is evidence of an in-service event, disease, or injury as the Veteran provided competent and credible testimony of left knee pain during service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167; Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a lay witness is competent to report to factual matters of which he or she has first-hand knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Additionally, he filed his left knee claim immediately upon service discharge; this implies left knee patellar symptoms at that time.

Finally, the evidence of record demonstrates a relationship between the left knee disorders and service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  In his October 2006 claim, the Veteran asserted service connection for a patella condition.  At the February 2007 VA examination, the diagnosis was left knee patellar tendonitis.  An August 2007 VA record noted that the Veteran's left knee pain may be related to the patella tendon.  A September 2007 VA MRI showed chondromalacia of the left knee medial patellar facet.  2008 VA records diagnosed left knee degenerative joint disease secondary to the chondromalacia.  A June 2011 VA examination diagnosed left knee chondromalacia and chronic pain secondary to degenerative joint disease.  The Board notes that the Veteran's claims of left knee pain during service and left knee patellar symptoms and condition at discharge were confirmed by later medical diagnoses of patellar tendonitis and patellar chondromalacia.  See Jandreau, 492 F.3d at 1377.  These objective diagnoses were made very close in time to service discharge; moreover, the Veteran's testimony is competent and credible.  Accordingly, and resolving all reasonable doubt in favor of the Veteran, these conditions were present during and at service discharge.  Additionally, 2008 VA medical records indicate that the patellar chondromalacia caused left knee degenerative joint disease.  

The Board notes that there several negative VA medical opinions associated with the claims file.  The April 2009 examination report contained an erroneous view of the facts as it noted complaints of left knee pain in the STRs; there were no such complaints.  The Board thus does not accord any weight to the etiological opinion in that report.  The June 2011 examination and July 2011 addendum report contained an opinion that because there was no treatment during service the left knee was unrelated to service.  Because that opinion improperly required objective documentation during service, it is inadequate; the Board thus does not accord any weight to this etiological opinion.  In an August 2012 addendum, the examiner opined that it was less likely as not that the left knee condition was caused or aggravated by the service-connected left ankle condition, noting that he knew of no medical authority or literature which indicated that an Achilles osteophyte of the calcaneus can cause degenerative disease of the knee or patella.  This opinion did not address patellar tendonitis or chondromalacia, did not address the aggravation component of secondary service connection, and did not explain why an altered gait (documented in the VA records) does not cause any of the diagnosed knee conditions.  The Board thus does not accord any weight to this etiological opinion.  

Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for a left knee disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a left knee disability, to include patellar tendonitis, chondromalacia, and degenerative joint disease is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


